Citation Nr: 1722002	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for gallstones.

2. Entitlement to a compensable rating for bilateral hearing loss, to include entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1972 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that, in pertinent part, denied the Veteran's claims.  

In September 2013, this matter was remanded in order to afford the Veteran a hearing before the Board.

In July 2014, the Veteran, accompanied by his representative, testified before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file.  

In May 2016, the Board remanded the appeal for further development, to include providing the Veteran with a VA examination for gallstones and to refer the matter of bilateral hearing loss to the Director of Compensation and Pension (Director) for extraschedular consideration.  The RO afforded the Veteran the VA examination in September 2016.  The Director considered the matter of extraschedular consideration for bilateral hearing loss in August 2016.  

Furthermore, the RO issued a statement of the case in November 2016, denying entitlement to service connection for hypertension, gastroesophageal reflux disease, and a psychiatric disorder, to include depression.  As the Veteran has not filed a VA Form 9 and these issues have not been certified to the Board. 

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has gallstones that began during military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for gallstones have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110, 1131 (West 2014). 

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Post-service VA treatment records consistently document a history of gallstones.  The September 2016 VA examination report noted a diagnosis of cholelisthiasis without acute cholecystitis.  Thus, the first element of direct service connection is met.

At the July 2014 hearing, the Veteran testified that two days prior to his separation from service, a treatment provider informed him that he had gallstones.  A Veteran is competent to report the factual circumstances of an event during service, when he or she sought treatment, and what providers said about the condition.   Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Therefore, the second element of service connection is met.

Lastly, the record must show a nexus between the claimed in-service injury and the current disorder.

VA treatment records as early as March 1997 have noted a history of gallstones.  Specifically, a March 1997 record indicated that the Veteran had been "seeking an evaluation" for gallstones since 1992.  Furthermore, in October 2007, a treatment provider observed gallstones measuring one centimeter in diameter.  VA treatment records from May 2012 to August 2013 document the presence of two gallstones, one of which was non-mobile.  

In July 2014, the Veteran testified that his most recent gallstone attack was about 18 months earlier; that the severe attacks occurred every 16 to 18 months; and that attacks had been ongoing since his separation from service.  

In September 2016, the Veteran was afforded a VA examination.  The examination report noted prior diagnoses of gallstones, but that the Veteran was asymptomatic at the time of the examination.  The examiner opined that the disability was less likely than not related to service based upon a lack of documentation of complaints, treatment, or a diagnosis for gallstones during military service.  He also stated that that even though the Veteran had experienced gallstones, they were not considered a disability because he was asymptomatic.  However, the Board notes that because gallstones were shown at some point since the date of claim, they would be considered a current disability, even if not shown at the time of examination. See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Further, the examiner did not consider the Veteran's competent and credible hearing testimony regarding the onset and continuity of his gallstones since service.  A VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 133, n. 1 (Fed. Cir. 2006).  The implication of the examiner's opinion; however, was that if gall stones had been shown in service, they would be connected to the current disability.  The Veteran's testimony serves to show that gall stones were present in service.

Resolving all doubt in favor of the Veteran, the Board finds that service connection for gallstones is warranted because the evidence establishes that the claimed disability originated during the Veteran's active service.  The evidence is at least in equipoise and, resolving reasonable doubt in the Veteran's favor, service connection for gallstones is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for gallstones is granted.


REMAND

The Veteran's VA treatment records indicate that an audiogram was created connection with his May 2012 audiology consultation. The treatment provider noted that the audiogram would be viewable under the "Tools menu." See May 2012 VA Medical Center-Long Beach treatment records.  The audiogram associated with the May 2012 consultation has not been made a part of the Veteran's electronic claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the audiogram associated with the May 2012 audiology consultation at the VA Medical Center in Long Beach and associate it with the Veteran's electronic claims file. 

Efforts to obtain this record must continue until it is obtained; unless it is reasonably certain the record does not exist or that further efforts to obtain it would be futile.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


